Title: From James Madison to John G. Jackson, 7 March 1811
From: Madison, James
To: Jackson, John G.


My dear SirWashington Mar. 7. 1811
I should feel my own reproach, in acknowledging at this date yours of Decr. 4. if I did not feel at the same time an apology, which I am sure your friendly candor will admit, in the peculiar pressure of public duties, during the interval. I have not however been unmindful of the object of your letter, and should have even have [sic] taken steps towards it, but for my ignorance of the standard by which you measure the cheapness & dearness of Merinoes, and for the consideration of the distance of the season when a ram could be employed, whilst in the mean time the risk & expence would both be avoided by delay. A further consideration was, that the continued importations, promised a reduction of prices, as well as a larger field of choice. I believe I may now say, that Rams may be had at about $200, and Ewes at about $100. If you chuse to make an experiment at these prices, and I can be useful in procuring the means, you well know how freely you may make use of me. I ought to observe at the same time, that as the Merino—I will not say mania, but ardor—is lower Southward, than Northward, it is probable that if you can avail yourself of a friend any where on James River, you may be supplied on better terms than at places within my sphere.
You will see the ground on which our affairs with F. & G. B. are placed by Congs.: The ground taken by those powers will be made known, I presume, by communications from the former subsequent to Feby. 2. & from the latter subsequent to the change in the Executive Govt. which must have taken place in January. After the multiplied proofs of wickedness, folly & instability which we have experienced, it would be weakness to flatter ourselves much; but I think the chances before us are less adverse than they have heretofore been, with the exception of Erskine’s arrangement, which ought, on every reasonable calculation to have had a very different issue. For the news from our S. W. Quarter, I refer you to the inclosed Speech of Govr. Claiborne, to which may be added the information direct from Mobille, that altho’ the Spaniards hold the fort, they maintain a friendly intercourse with the Amn. troops near it; the adjacent country, & the use of the River, being in the mean time, undisturbed. Whilst actual hostilities are foreborne on our part, the remnant of the Spanish authorities, will not be disposed to begin them. And there is ground for believing that the higher Authorities, at the Havanna at least are as much gratified with the respect mingled with our interposition of force, as they are offended with the latter.
Among the difficulties which crowd on us from abroad, and from the implacable spirit, which continues to sway the opposition party, are added others which flow from much nearer sources. These I reserve for the disclosures of time, or of more leisure. Accept my affece. respects
James Madison
